PER CURIAM.
The Court finds it to he advisable to clarify the amendments to certain appellate rules which were amended by order entered October 29, 1965. See In re Florida Appellate Rules, Fla., 179 So.2d 341. It is therefore ordered:
Rule 1.3 be and the same is hereby amended by striking all of said paragraph entitled “RENDITION” and inserting in lieu thereof a new paragraph to read as fol- . lows, to-wit:.
. “ ‘Rendition’ of a judgment, decision, order or decree means that it has been reduced to writing, signed and made a matter o'f record, or if recording is not required then filed. A paper is deemed to be recorded when filed with the clerk and assigned a book and page number. Where there has been filed in the lower court a timely and proper motion or petition for a new trial, for a rehearing, or other timely post-trial motion or petition permitted by the Rules, the decision, judgment, order or decree ■ shall not be deemed rendered until such motion or petition is disposed of.”
Rule 3.7j be and the same is hereby amended by striking all of said paragraph and inserting in lieu thereof a new paragraph to be designated 3.7j, to read as follows, to-wit:
“j. Appendix Requirement Permissive. Except as required in Rule 4.2, whenever an appendix to briefs is required by any provision of these rules, such requirement shall be construed as permissive only despite the mandatory language of the rules in regard thereto.”
These amendments, revisions and additions shall govern all appellate proceedings in the Supreme Court, District Courts of Appeal and Circuit Courts after midnight, March 31, 1966.
It is so ordered.
TPIORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.